Motion by appellant for leave to appeal to the Court of Appeals on certified questions, and to extend her time to answer, plead or otherwise move until ten days after the determination of the appeal by the Court of Appeals, denied, without costs. As appellant is technically in default, on the court’s own motion her default will be opened and her time to answer, plead or otherwise move with respect to the complaint will be extended until five days after the entry of the order on this motion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.